975 F.2d 866
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lowell Bruce HICKS, Appellant,v.Doug MULFORD, Appellee.
No. 91-2619.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 12, 1992.Filed:  September 8, 1992.

Before JOHN R. GIBSON, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Hicks was a prisoner at the Mt. Pleasant, Iowa, correctional facility where he was participating in a drug treatment program.  During his stay at Mt. Pleasant, Mulford was his counselor.  Hicks received two disciplinary reports for disruptive and disorderly conduct within a four-day period.  Although approved for transfer to a more secure prison shortly after these incidents, he was given a "second chance" to stay in the treatment program.  Hicks brought a lawsuit against Mulford alleging that Mulford was not allowing him to watch television.  When he was later transferred to the Iowa State Penitentiary at Ft. Madison, the institution from whence he had come, he was allowed to amend his suit to allege that the transfer was in retaliation for instituting the litigation, a violation of his constitutional rights.


2
The matter was heard by the district judge1 without a jury who concluded that Hicks had failed to prove his retaliation claim and found that the transfer was not a violation of constitutional rights.  We affirm.


3
We have carefully considered the trial record, the findings of fact and conclusions of law of the trial judge and find that no error appears.  Thus, we see no precedential value in expounding further on the issue raised by Hicks.


4
Accordingly, we affirm on the basis of the opinion of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Donald E. O'Brien, Chief Judge of the Northern District of Iowa